DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 5 August 2022 is acknowledged.
Claim 1 is amended.  Original claims 2-7 are presented.
The present action treats claims 1-7 on the merits.
Response to Arguments
Applicant’s arguments with respect to 35 USC 103 rejections of claims 1-7 (see remarks under Claim Rejections - 35 U.S.C. § 103 on pages 4-7 of the reply of 5 August 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification doesn’t recite the top surface of the TPU sheet completely covers the inner sleeve bottom surface as required by amended claim 1.  This specification objection could be overcome by amending the specification to recite claimed subject matter.
Drawings
The drawings are objected to because the lead line for 211 (211 is identified as “inner sleeve bottom surface” in the specification) in Fig. 6 leads to a top surface of the inner sleeve, rather than the bottom surface of the inner sleeve.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Bastianelli, US 2010/0011619] in view of [Besanceney, US 2012/0174444], [Moretti, US 2004/0006888] and [Follet, US 2014/0196316].
Regarding claim 1:
Bastianelli teaches:
A moisture-permeable (Abstract) waterproof (Abstract) shoe, comprising: 
an inner sleeve unit (the combined 302, 304, and 360; i.e. “bootie 302”, “insole 304”, and “gasket 360”; para 22) including a moisture-permeable waterproof shoe-like inner sleeve (302 and 304) having an inner sleeve bottom surface (see annotated Fig. 3 – a below) and defining a wearing space that has a top open end (see annotated Fig. 3 – a below) and a bottom closed end (see annotated Fig. 3 – a below), and a sheet (“gasket 360”; para 22) having a top surface (362) fixedly connected to (para 24) said inner sleeve bottom surface; 
wherein said top surface of said sheet completely covers (“attached to the base of upper 300 including covering…330 and 320,…310, and…304”; para 24) and seals (“acts as a sealing agent…provides…substantially liquid impermeable quality”; para 24) said inner sleeve bottom surface.

    PNG
    media_image1.png
    880
    587
    media_image1.png
    Greyscale

Bastianelli as embodied in Fig. 3 does not expressly teach:
an upper unit defining an inner space having a top open end and a bottom closed end; 
the inner sleeve unit fixedly disposed in said inner space
and an outsole unit fixedly connected to an underside of said upper unit,

However, in further view of Bastianelli:
Bastianelli as embodied in Fig. 1 teaches an upper unit comprising an upper unit (“exoskeleton 116”; para 11) defining an inner space having a top open end (a space between the side walls of exoskeleton 116 is open in order to permit insertion of a foot of a wearer near where reference numeral 110 appears in Fig. 1), an inner sleeve unit (combined bootie 106 and insole; para 11).  Bastianelli as embodied in Fig. 1 further teaches an outsole unit 102.  Bastianelli’s exoskeleton 116 “provides structural support” to the shoe (para 11).

Regarding the limitations:
the upper unit’s inner space having a bottom closed end
the outsole unit fixedly connected to an underside of the upper unit

Bastianelli as embodied in para 11 teaches that Bastianelli’s “upper 104” may also include a “midsole…between the insole and outsole” and further teaches Fig. 3 is depicted “prior to attaching any combination of a midsole, an outsole” (para 22).  Bastianelli further teaches the midsole and outsole are connected in such a way that the outsole unit is fixedly connected to an underside of the midsole (i.e. “midsole and outsole…combined into a single unitary structure”; para 11)

Thus Bastianelli teaches a modified upper unit (i.e. the combined exoskeleton 116 and a midsole) and further teaches the an outsole unit fixedly connected to an underside of the modified upper unit (i.e. outsole fixedly connected to midsole as described in para 11).

Bastianelli does not expressly teach that the midsole of the modified upper unit results in the upper unit’s inner space having a bottom closed end.  Bastianelli is silent as to the structure of the midsole. 

However, Besanceney teaches a vapor-permeable waterproof footwear (Abstract) wherein a midsole 16 has a bottom closed end (Fig. 2).  Besanceney further teaches the midsole “provides cushioning and shock absorption to the foot” (para 17).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of Bastianelli Fig. 3 to further comprise Bastianelli’s modified upper unit (i.e. exoskeleton 116 and midsole) and Bastianelli’s outsole unit 102 wherein the outsole unit is fixedly connected to an underside of the midsole, also as in Bastianelli, in order to arrive at a complete article of footwear wherein the exoskeleton supports the footwear (as taught by Bastianelli para 11) and in order to yield the predictable result of the outsole and midsole provide protection and cushioning to a sole of a wearer when worn in such a way that the two (i.e. outsole and midsole) are durably fixed to the footwear during use.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification above, ensured that the midsole of the modified footwear has a bottom closed end, as in Besanceney, and therefore resulting in the upper unit’s inner space having a bottom closed end, in order to yield the predictable result of a shoe whose midsole affords cushioning and shock absorption throughout the entire sole of a foot of a wearer.

Thus the modified Bastianelli teaches the claimed limitations, including the sheet, its top surface completely covering and sealing the inner sleeve bottom surface, and its top surface fixedly connected to the inner sleeve bottom surface.  However, Bastianelli does not expressly teach that the sheet is a thermoplastic polyurethane (TPU) sheet and that its top surface is fixedly connected to the inner sleeve bottom surface by a high-frequency welding method.
The sheet 360 of Bastianelli is a “sealing gasket” (para 22), and its purpose is to cover the inner sleeve bottom surface in such a way that “a solid structural weld is formed that provides a…liquid impermeable quality in seams 320 and 330, and flaps 310” (para 24).  Bastianelli is silent as to any material of construction for the sheet 360.  

The manner of securement of sheet 360 to inner sleeve surface is via adhesive (i.e. “bonding agent”) applied to sheet and inner sleeve and subsequent application of “heat and pressure” (para 24).

However, Bastianelli as embodied in para 32 teaches the footwear is open to modification (“methods may…be used in combination with other footwear construction methods, and are not limited to practice with only the construction methods as described herein…exemplary embodiment can be implemented and utilized in connection with many other footwear applications” (emphases provided by Examiner).
Moretti, however, teaches (Figs. 1-6) a moisture-permeable waterproof shoe (“shoe…10”; paragraph 22) wherein a sheet (“element 20”; paragraph 27) configured to “seal the stitched seams 15” (paragraph 27) comprises “TPU (thermoplastic polyurethane)” (paragraph 27); moreover Moretti teaches securement of the TPU sheet is practiced by methods known in the art, including but not limited to high-frequency welding and adhesive (gluing): 

“peripheral element 20 can be sealed…to the…seams 15 by gluing or…other known methods (high frequency…etc.)” (paragraph 31).  Moreover, Moretti teaches the sheet is appropriate for imparting waterproofness to the shoe: “upper 12 is sealed with the peripheral element 20 and with the sole layer 11, so that the connecting stitched seams 15 cannot convey water into the inner sole” (paragraph 36).

Follet teaches a high frequency welding method “used in conjunction with…adhesive” to join separate layers of footwear material (paragraph 78).
	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Bastianelli such that its sheet is a thermoplastic polyurethane (TPU) sheet, as in Moretti, in order to impart waterproofness to the shoe, as taught by Moretti (paragraph 36), thus achieving a motivation taught by Moretti i.e. rendering 310, 320, and 330 liquid impermeable as described in para 24 of Bastianelli.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification taught by Moretti above, practiced its method of fixed connection to the sleeve is a high frequency welding method in addition to the adhesive (i.e. in addition to the bonding agent described in para 24 of Bastianelli), in the same manner that Follet teaches combined adhesive agent and high frequency welding, in order to yield the predictable result of arriving at a stronger and more durable weld owing to the adhesive properties of the bonding agent in addition to the high-frequency welding.
In adopting the modifications taught by Moretti, one would arrive at the sheet is a thermoplastic polyurethane (TPU) sheet having a top surface fixedly connected to said inner sleeve bottom surface by a high-frequency welding method, wherein said top surface of said TPU sheet completely covers and seals said inner sleeve bottom surface as claimed insofar as the modified sheet is a TPU sheet and the modified surfaces would be so fixedly connected.

Regarding claim 7:
Bastianelli in view of Besanceney, Moretti, and Follet teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
Bastianelli as embodied in Fig. 3 does not expressly teach further comprising an adhesion layer adhered between an inner surface of said upper unit and an outer surface of said inner sleeve unit.
However, in further view of Bastianelli:
Bastianelli as embodied in para 11 teaches that the exoskeleton of a modified upper unit “includes material attached or molded to the outside surface of upper 104…116 is attached using…adhesive bonding”.  Bastianelli as embodied in para 15 teaches the sheet forming the bootie “is configured to form an outside surface of upper 104 (shown in Fig. 1).  Accordingly, Bastianelli teaches the limitation comprising an adhesion layer (i.e. the adhesive of the adhesive bonding of para 11) adhered between an inner surface of said upper unit (i.e. an inner surface of exoskeleton 116) and an outer surface of said inner sleeve unit (i.e. an outer surface of the sheet forming an outside surface of the upper as described in para 15 and shown in Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Bastianelli such that it further comprises an adhesion layer adhered between an inner surface of said upper unit and an outer surface of said inner sleeve unit, as in Bastianelli paras 11 and 15, in order to yield the predictable result of a durably secured upper unit / inner sleeve unit combination capable of affording structural support to the shoe (a motivation taught by Bastianelli in para 11) in a variety of use cases and activities when worn.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Bastianelli, US 2010/0011619], [Besanceney, US 2012/0174444], [Moretti, US 2004/0006888], and [Follet, US 2014/0196316] as applied to claim 1 and further in view of [Chen, US 2004/0049942].
Bastianelli in view of Besanceney, Moretti, and Follet teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
Bastianelli does not expressly teach wherein said TPU sheet has a thickness ranging from 0.2 mm to 0.3 mm.
However, Chen teaches a moisture-permeable waterproof shoe (“waterproof shoe”; paragraph 27) comprising a “sealing unit 50” (paragraph 32) wherein an “upper…waterproof sealing member…51” (paragraph 32) is attached “along the stich seam 11” (paragraph 32).  See also the figurative depiction of member 51 in relation to seam 11 in Fig. 3.
Chen further teaches the thickness of said waterproof sealing member is “about 0.2 mm to 1 mm” (paragraph 32).  Chen further teaches “The upper waterproof member 51 is attached…so as to prevent water from entering the shell 30 through the stitch seam 11” (paragraph 32).
Because Chen is concerned with moisture-permeable waterproof shoe seam waterproofness and provides a range of sealing member thickness to achieve such a property, the claimed thickness range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed thickness values through routine experimentation in order to provide desired degree of waterproofness of the seam. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Bastianelli in such a manner as to provide the TPU sheet has a thickness ranging from 0.2 mm to 0.3 mm because the claimed range is merely an optimum or workable range and the thickness is expected to affect waterproofness properties of the shoe.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [Bastianelli, US 2010/0011619], [Besanceney, US 2012/0174444], [Moretti, US 2004/0006888], and [Follet, US 2014/0196316] as applied to claim 1 and further in view of [Haimerl, US 2002/0053148].
Bastianelli in view of Besanceney, Moretti, and Follet teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
The modified Bastianelli further meets the limitation wherein said inner sleeve unit further includes an adhesive layer adhered between said inner sleeve bottom surface and said top surface of said TPU sheet by the high-frequency welding method because Bastianelli’s “bonding agent” (para 24) is an adhesive layer; moreover its adhesion is affected by heat and pressure (para 24); the modification taught by Moretti and Follet as applied to claim 1 teach the limitation adhered between said inner sleeve bottom surface and said top surface of said TPU sheet by the high-frequency welding method (refer to above treatment of claim 1).  Although Bastianelli’s adhesive layer is at least heat-activated, Bastianelli does not expressly teach it is a hot melt adhesive layer.
However, Haimerl teaches an adhesive layer for waterproof footwear which is a hot melt adhesive layer: “a reactive-hot melt adhesive that cures to form a waterproof material as…adhesive, prevents water that reaches the…margin region…from reaching the inside of the functional layer that faces away from the outer material, and thus from reaching the shoe interior…The reactive hot melt adhesive used according to the invention as…adhesive seals the materials…reliably and permanently waterproof, including the particularly critical…crease areas, even after bending stress during walking with the footwear” (para 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the adhesive layer of the modified Bastianelli to be the hot melt adhesive taught by Haimerl in order to enhance the waterproof nature of the joint between inner sleeve and sheet when the shoe is used during walking, as taught by Haimerl (para 16).  One would be motivated to adopt the modification insofar as the welding of inner sleeve and sheet is intended to render 310, 320, and 330 liquid impermeable as described in para 24 of Bastianelli.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Bastianelli, US 2010/0011619], [Besanceney, US 2012/0174444], [Moretti, US 2004/0006888], and [Follet, US 2014/0196316] as applied to claim 1 and further in view of [Chang, US 2019/0223545].

Regarding claim 4:
Bastianelli in view of Besanceney, Moretti, and Follet teach the moisture-permeable waterproof shoe as claimed in claim 1, as set forth above.
Bastianelli further teaches wherein said moisture-permeable waterproof shoe-like inner sleeve is made from a tailored sheet (“sheet 200”; para 22) that includes a lining cloth layer (“Fourth layer 240…configured to form…lining”; para 20), a surface cloth layer (“layer 250…material…includes… fabrics”; para 21) positioned on an outer side of said lining cloth layer, a foam layer (“layer 220…includes…foam”; para 18) fixedly connected (the sheet is “laminated”; para 15) between (Fig. 2) said lining cloth layer and said surface cloth layer.

However, Bastianelli does not expressly teach a moisture-permeable waterproof layer fixedly connected to an outer side of said surface cloth layer.
However, Chang teaches (para 40, Fig. 3) a moisture-permeable waterproof layer (“moisture-permeable waterproof membrane 206”) fixedly connected to (via “adhesive layer 207”) an outer side (“disposed on an outer surface of”) of a surface cloth layer (“outer fabric layer 204”).
Chang further teaches “moisture can be discharged outwardly from the shoe-like inner sleeve 24 through the moisture-permeable waterproof membrane 206 so as to keep the user's foot dry” (para 59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Bastianelli such that its moisture-permeable waterproof shoe-like inner sleeve is made from a tailored sheet comprising the structure disclosed by Bastianelli and further comprising the moisture-permeable waterproof layer fixedly connected to an outer side of said surface cloth layer of Chang in order to prevent the ingress of water due to the waterproof nature of the layer and also to permit moisture being discharged from a wearer so as to keep the user’s foot dry, as taught by Chang (para 59).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Bastianelli, US 2010/0011619], [Besanceney, US 2012/0174444], [Moretti, US 2004/0006888], [Follet, US 2014/0196316], and [Chang, US 2019/0223545] as applied to claim 4 and in further view of [Sheets, US 2003/0009908].
Bastianelli in view of Besanceney, Moretti, Follet, and Chang teach the moisture-permeable waterproof shoe as claimed in claim 4, as set forth above.
Bastianelli does not expressly teach wherein said tailored sheet includes a main sheet portion having a front convex edge and a rear concave edge; and two side wing portions symmetrically disposed on two opposite sides of said main sheet portion and integrally connected to said main sheet portion, each of said side wing portions having a lateral seaming edge, a front curved seaming edge connected between said lateral seaming edge and one end of said front convex edge, and a rear seaming edge connected between said lateral seaming edge and one end of said rear concave edge; and wherein said front curved seaming edges of said side wing portions are sewn to said front convex edge, said lateral seaming edges of said side wing portions are sewn to each other, and said rear seaming edges of said side wing portions are sewn to each other to thereby form said moisture-permeable waterproof shoe-like inner sleeve.
However, in further view of Chang:
Chang teaches a tailored sheet wherein said tailored sheet includes a main sheet portion (“main body 22”; paragraph 43) having a front convex edge (front convex portion 221”; paragraph 43) and a rear concave edge (“rear concave portion 223 has an inwardly curved edge 2231”; paragraph 43); and two side wing portions (two wing portions 23”; paragraph 43) symmetrically disposed on two 15opposite sides of said main sheet portion and integrally connected to said main sheet portion, each of said side wing portions having a lateral seaming edge (lateral edges 231”; paragraph 46), a front curved seaming edge (front curved edge 232 of each wing portion”; paragraph 45) connected between said lateral seaming edge and one end of said front convex edge, and 20a rear seaming edge (rear mating edges 2232”; paragraph 43) connected between said lateral seaming edge and one end of said rear concave edge; and wherein said front curved seaming edges of said side wing portions are joined to said front convex edge (front curved edge 232 of each wing portion 23 is ultrasonically welded to a periphery of the front convex portion 221”; paragraph 46), said lateral seaming edges of said side wing portions are joined 25joined to each other (“wing lateral edges 231 of the wing portions 23 are ultrasonically welded to each other”; paragraph 46), and said rear seaming edges of said side wing portions are joined to each other (rear mating edges 2232 of the main body 22 are ultrasonically welded to each other”; paragraph 46) to thereby form said moisture-permeable waterproof shoe-like12 inner sleeve.
Chang further teaches the edges and geometry of the tailored sheet are such that “an inner surface of the shoe-like inner sleeve 24 corresponding to an instep of the user will not have any joining marks, and presents a smooth surface” (para 47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Bastianelli such that its tailored sheet conforms to the structure / geometry of the tailored sheet of Chang; i.e. that it includes a main sheet portion having a front convex edge and a rear concave edge; and two side wing portions symmetrically disposed on two 15opposite sides of said main sheet portion and integrally connected to said main sheet portion, each of said side wing portions having a lateral seaming edge, a front curved seaming edge connected between said lateral seaming edge and one end of said front convex edge, and 20a rear seaming edge connected between said lateral seaming edge and one end of said rear concave edge; and wherein said front curved seaming edges of said side wing portions are joined to said front convex edge, said lateral seaming edges of said side wing portions are joined 25joined to each other, and said rear seaming edges of said side wing portions are joined to each other to thereby form said moisture-permeable waterproof shoe-like12 inner sleeve in order to eliminate joining marks from the instep area of the inner sleeve and present a smooth surface to the wearer in the instep area as taught by Chang (para 47).  One of ordinary skill would be motivated to adopt the change insofar as one would recognize Bastianelli’s original seam 322 “toe stitching seam” (para 22, Fig. 3) as potentially presenting an unsmooth surface in the instep region of the footwear, further recognizing “level of comfort” as a motivation within Bastianelli (para 20), as well as potential for “abrasion” between “wearer’s foot or sock” and inner sleeve (para 15).

Thus the modified footwear meets all the limitations excepting those pertaining to edges being sewn to each other.
	However, Sheets teaches a moisture-permeable waterproof shoe-like inner sleeve (“footwear liner 10”; paragraph 27) wherein the edges are sewn to each other (two sides connected at a front seam and a back seam by stitching, an inner bottom piece connected to the two sides along a bottom seam by stitching”; paragraph 7; see also paragraphs 28 and 31).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of the modified Bastianelli such that its edges are sewn to each other, as they are in Sheets to obtain the predictable result of a durably joined inner sleeve.
	In adopting this modification, one would arrive at the claimed limitations insofar as the claimed edges would be so sewn.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732